Citation Nr: 1713133	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-06 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for migraine headaches.

2.  Entitlement to an initial rating higher than 10 percent for disc disease at C5-6/strain of the cervical spine (cervical spine disability).

3.  Entitlement to an initial rating higher than 10 percent for right carpal tunnel syndrome (CTS) status post carpal tunnel release.

4.  Entitlement to an initial rating higher than 10 percent for left carpal tunnel syndrome (CTS) status post carpal tunnel release.

5.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine (lumbar spine disability).

6.  Entitlement to an initial rating higher than 10 percent for chronic left patellofemoral syndrome status post repair with meniscus tear (left knee disability) prior to February 4, 2015, and higher than 20 percent thereafter.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to April 1993, October 1993 to December 1993, and from December 1993 to December 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  This rating decision granted service connection for migraine headaches, degenerative disc disease of the lumbar spine, disc disease at C5-6/strain of the cervical spine, chronic right shoulder tendonitis, chronic left patellofemoral syndrome status post repair with meniscus tear, left carpal tunnel syndrome status post carpal tunnel release, right carpal tunnel syndrome status post carpal tunnel release, left tarsal tunnel syndrome, right tarsal tunnel syndrome, tinnitus, first degree atrioventricular block, right patellofemoral syndrome, right lateral epicondylitis, left fifth finger fracture, right fifth finger fracture, noise induced bilateral sensorineural hearing loss, left wrist surgical scar, right wrist surgical scar, left knee surgical scar, right toe hallux limits, folliculitis, bilateral heel xerosis, and left side temporomandibular joint capsulitis and denied service connection for high blood pressure, acid reflux, and allergic rhinitis.

In July 2010, the Veteran filed a notice of disagreement with the initial ratings for migraine headaches, degenerative disc disease of the lumbar spine, disc disease at C5-6/strain of the cervical spine, chronic left patellofemoral syndrome status post repair with meniscus tear, left carpal tunnel syndrome status post carpal tunnel release, and right carpal tunnel syndrome status post carpal tunnel release only.  At that time, the Veteran stated that these disabilities rendered him unable to work.  The RO issued a February 2011 statement of the case on the issues of increased initial ratings for migraine headaches, degenerative disc disease of the lumbar spine, disc disease at C5-6/strain of the cervical spine, chronic left patellofemoral syndrome status post repair with meniscus tear, left carpal tunnel syndrome status post carpal tunnel release, and right carpal tunnel syndrome status post carpal tunnel release.  The Veteran perfected his appeal with a February 2011 VA Form 9.

In May 2014, the Board remanded this case for further development.

In a March 2015 rating decision, the Veteran's rating for patellofemoral syndrome chronic, with residuals of arthroscopic repair, left meniscus tear was increased to 20 percent effective February 4, 2015.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of increased ratings for lumbar spine disability and left knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 4, 2015, the Veteran's migraines were characterized by prostrating attacks of migraine headache pain more than once per month, but not very frequent prostrating and prolonged attacks of migraine headache pain.

2.  As of February 4, 2015, the Veteran's migraines have been characterized by very frequent prostrating and prolonged attacks of migraine headache pain.

3.  Throughout the appeal period, the Veteran's cervical spine disability has been manifested by pain, painful motion, limitation of forward flexion to no less than 40 degrees, limitation of bilateral lateral flexion to no less than 30 degrees, limitation of bilateral lateral rotation to no less than 70 degrees, a combined range of motion of no less than 285 degrees, and subjective complaints of stiffness, spasm, paresthesias, numbness, and weakness, but no objective neurologic abnormalities.

4.  Throughout the appeal period, the Veteran's right CTS has been manifested by mild incomplete paralysis of the median nerve described as pain, paresthesias and/or dystheseias, numbness, and decreased sensation to light touch in the hands and fingers in the bilateral upper extremities.

5.  Throughout the appeal period, the Veteran's left CTS disability has been manifested by mild incomplete paralysis of the median nerve described as pain, paresthesias and/or dystheseias, numbness, and decreased sensation to light touch in the hands and fingers in the bilateral upper extremities.


CONCLUSIONS OF LAW

1.  Prior to February 4, 2015, the criteria for an initial rating for migraine headaches higher than 30 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.424a, Diagnostic Code (DC) 8100 (2016).

2.  As of February 4, 2015, the criteria for an initial rating for migraine headaches of 50 percent, but not more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.424a, DC 8100 (2016).

3.  The criteria for an initial rating higher than 10 percent for disc disease at C5-6/strain of the cervical spine (cervical spine disability) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, DC 5003-5237 (2016).

4.  The criteria for an initial rating higher than 10 percent for right carpal tunnel syndrome (CTS) status post carpal tunnel release are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, DC 8515 (2016).

5.  The criteria for an initial rating higher than 10 percent for left carpal tunnel syndrome (CTS) status post carpal tunnel release are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, DC 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in July 2009 as part of the BDD program.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  


III.  Initial Rating - Migraines

The Veteran is seeking an initial rating higher than 30 percent for migraine headaches.

Migraine headaches are rated under DC 8100.  38 C.F.R. § 4.124a.  Under this DC, migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent).  38 C.F.R. § 4.124a, DC 8100.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling.  Id.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Id.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  Id.

In July 2009, the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran reported very painful, one-sided, usually temple, migraine headaches that rendered him unable to function.  These would last for twelve to twenty-four hours.  During these headaches he stayed in bed unable to do anything.  The headaches averaged twice a month, lasting for a day.  His headaches were very painful and were accompanied by constant sensitivity to light and sound, nausea, and vomiting.  He underwent no specific treatment for this.  His functional impairment was that he was unable to do anything during periods of flare-up.

In April 2013, the Veteran underwent adequate another VA examination in conjunction with this claim.  The Veteran reported migraines about once per week.  There were no current symptoms present at the time of the examination.  It was reported that the Veteran experiences pulsating or throbbing headache pain with nausea and sensitivity to light.  This typically lasted for less than one day and occurred on the right side of his head.  The Veteran had characteristic prostrating attacks of migraine headache pain more than once per month, but not very frequent prostrating and prolonged attacks of migraine headache pain.  He did not have prostrating attacks of non-migraine headache pain.  He did not have any associated scars or any other pertinent physical findings, complications, conditions, signs, or symptoms related to this disability.  There were no other significant diagnostic test findings or results.  This disability did not impact his ability to work.

On February 4, 2015, the Veteran underwent another adequate VA examination in conjunction with this claim.  At that time, the Veteran reported headaches with pulsating or throbbing head pain, on both sides of the head that worsened with physical activity with associated nausea and sensitivity to light and sound.  This typically lasted for less than one day.  His head pain was typically on the right side.  The Veteran had characteristic prostrating attacks of migraine headache pain more than once per month.  He had very frequent prostrating and prolonged attacks of migraine headache pain.  He did not have prostrating attacks of non-migraine headache pain.  He did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to this disability.  There were no other significant diagnostic test findings or results.  This disability impacted his ability to work in that he was unable to work during severe migraines.

Based on the above, prior to February 4, 2015, the Veteran's migraines were characterized by prostrating attacks of migraine headache pain more than once per month, but not very frequent prostrating and prolonged attacks of migraine headache pain.  This is consistent with the criteria for the current 30 percent rating.   See 38 C.F.R. § 4.124a, DC 8100.  A higher rating of 50 percent requires very frequent prostrating and prolonged attacks of migraine headache pain, which is not shown here.  Thus, prior to February 4, 2015, a rating higher than 30 percent is denied.

As of February 4, 2015, however, the Veteran's migraines were characterized by very frequent prostrating and prolonged attacks of migraine headache pain.  This is consistent with the criteria for a 50 percent rating.   See id.  As such, the Board finds that a staged rating as of that date is warranted.  This is the maximum rating available for migraines under DC 8100.  The record does not show other symptoms attributable to the Veteran's migraines that are not contemplated by this rating criterion.  The Board finds that no other DC would allow for a higher rating based on these symptoms.  Thus, as of February 4, 2015, a rating of 50 percent, but not more, is warranted.  To that extent, the Veteran appeal is granted. There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


IV.  Initial Rating - Cervical Spine Disability

The Veteran is seeking an initial rating higher than 10 percent for disc disease at C5-6/strain of the cervical spine (cervical spine disability).

The Veteran's cervical spine disability is currently rated under hyphenated DC 5003-5237.  Hyphenated DCs are used when a rating under one DC (DC) requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, DC 5003 provides rating criteria for degenerative arthritis and DC 5237 provides rating criteria for cervical strain.

DC 5003 (degenerative arthritis) substantiated by x-ray findings is rated either on limitation of motion of the affected joint under the appropriate DC or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

DC 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 38 C.F.R. § 4.71a, DC 5237, Note (2).  The normal combined range of motion of the cervical spine is 340 degrees.  See id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DC 5237, Note 1.

In July 2009, the Veteran underwent an adequate VA examination in conjunction with this claim.  At that time, the Veteran reported stiffness, spasm, decreased motion, paresthesias, numbness, and weakness.  He reported intermittent pain in the back of his neck three times per day lasting one hour to three days.  The pain did not travel.  It was moderate in nature and was brought on by physical activity and stress.  It was relieved by rest.  He could function without medications.  He underwent no treatment, surgery, or hospitalization for this disability.  He had no incapacitation.  He was unable to sit for more than 30 minutes without pain in the back of his neck.  Physical examination found his neck normal with no radiation of pain on movement, muscle spasms, tenderness, guarding, weakness, tone abnormalities, or atrophy of the limbs.  His range of motion was entirely within normal limits (flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral lateral rotation to 80 degrees).  There was pain with repetitive motion, but not fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation of motion.  There was no neurological impairment associated with this disability.

In April 2013, the Veteran underwent another adequate VA examination in conjunction with this claim.  At that time, the Veteran reported pain radiating down his neck and arms.  He stated that he could not stretch out his arms without pain radiating down his arm.   His range of motion was forward flexion to 40 degrees with objective evidence of pain at 30 degrees, full range of extension with objective evidence of pain at 45 degrees or greater, full range of right lateral flexion with objective evidence of pain at 45 degrees or greater, full range of left lateral flexion with objective evidence of pain at 45 degrees or greater, full range of right lateral rotation with objective evidence of pain at 80 degrees or greater, and full range of left lateral rotation with objective evidence of pain at 80 degrees or greater.  There was no additional limitation of motion after repetitive testing.  His functional loss was due to pain on movement.  The Veteran did not have localized tenderness or pain to palpation for the joints or soft tissue of the cervical spine.  He did not have guarding or muscle spasm of the cervical spine.  He had normal muscle strength without atrophy, normal reflexes, and normal sensation to light touch.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have intervertebral disc syndrome of the cervical spine.  He did not use an assistive device as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran did not have any associated scars.  Imaging studies showed arthritis, but not vertebral fracture or any other significant diagnostic finding or result.  This disability impacted the Veteran's ability to work as it necessitated that he avoid prolonged sitting at a desk and avoided overhead work.

In February 2015, the Veteran again underwent an adequate VA examination of his cervical spine.  At that time, the Veteran reported flare-ups of pain if he sat at a computer for more than 30 minutes and this pain could last for days.  He had full range of flexion, extension, and right lateral rotation without objective evidence of pain.  His bilateral lateral flexion was limited to 30 degrees with objective evidence of painful motion at 30 degrees.  His left lateral rotation was limited to 70 degrees with objective evidence of painful motion at 70 degrees.  There was no additional limitation of motion after repetitive use testing.  He had functional loss of the cervical spine in that he had less movement than normal and pain on movement.  He had tenderness to palpation of the bilateral posterior cervical muscles.  He did not have guarding or muscle spasms of the cervical spine.  He had normal muscle strength without atrophy, normal reflexes, and normal sensation to light touch.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have other neurologic abnormalities related to this disability.  He did not have intervertebral disc syndrome of the cervical spine.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  This disability impacted the Veteran's ability to work as it limited his ability to perform activities that require repetitive turning or bending of the neck, and maintaining the head in a fixed position for long periods without pain.  Based on the Veteran's reports, this examiner estimated that the Veteran had approximately 0 degrees of additional loss of motion during pain on use or flare-ups and additional limitation of functional ability is described as increased pain after prolonged sitting, such as at a computer screen, limiting his ability to do so for more than a few minutes before pain occurs.

Based on the above, the Veteran's cervical spine disability has been manifested by pain, painful motion, limitation of forward flexion to no less than 40 degrees, limitation of bilateral lateral flexion to no less than 30 degrees, limitation of bilateral lateral rotation to no less than 70 degrees, a combined range of motion of no less than 285 degrees, and subjective complaints of stiffness, spasm, paresthesias, numbness, and weakness.  When these symptoms are applied to the rating criteria, they are consistent with the current 10 percent rating.  38 C.F.R. § 4.71a, DC 5237.  This rating reflects pain and some limitation of motion.  See id.  A higher rating requires forward flexion of the cervical spine not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or ankylosis of the cervical spine.  Id.  This level of impairment is not shown on the record.  Thus, a rating higher than the current 10 percent is not warranted.

The Board has also considered whether the Veteran's cervical spine disability has any associated objective neurologic abnormalities that would entitle the Veteran to separate compensable ratings.  38 C.F.R. § 4.71a, DC 5237, Note 1.  In this case, despite the Veteran's subjective complaints, the objective medical evidence does not show radiculopathy or other associated neurologic abnormalities.  Thus, a separate rating for associated objective neurologic abnormalities is not warranted.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for cervical spine disability.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


V.  Initial Rating - Bilateral CTS

The Veteran is seeking higher initial ratings for right and left carpal tunnel syndrome (CTS) status post carpal tunnel release, which are both currently rated 10 percent.  The Veteran is also service connected for the associated surgical scars, which have noncompensable (0 percent) ratings.

The Veteran's bilateral CTS disabilities are rated under DC 8515.  This DC provides ratings for both the "minor" and the "major" wrist.  In this context "minor" and "major" refer to the dominant or nondominant side; for example the right wrist would be the major wrist for a right handed person.  This DC addresses complete and incomplete paralysis of the medial nerve.  Under DC 8515, mild incomplete paralysis of the minor or major wrist warrants a 10 percent rating.  38 C.F.R. § 4.124a.  Moderate incomplete paralysis warrants a 20 percent rating for the minor wrist and a 30 percent rating for the major wrist.  38 C.F.R. § 4.124a, DC 8515.  Severe incomplete paralysis warrants a 40 percent rating for the minor wrist and a 50 percent rating for the major wrist.  Id.  Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances warrants a 60 percent rating for the minor wrist and a 70 percent disability rating for the major wrist.  Id.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

In July 2009, the Veteran underwent a VA examination in conjunction with these claims.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran reported bilateral CTS and he had undergone bilateral carpal tunnel release in 2008.  There were no significant scars.  Both wrists and hands were involved.  Pain radiated up the elbows, occurring intermittently once a day and lasting for an hour.  Pain was described as aching, sharp, and electric shock-like.  Pain level was 5/10.  It was brought on by physical activity or came spontaneously.  It was relieved by rest or spontaneously.  He stated overall the carpal tunnel release had improved his symptoms, but they still occurred, particularly when he rode his bike or carried books.  His functional impairment was that he was unable to be medically qualified to fly and his hands would go numb when working with equipment.  

Physical examination found scars on each hand; both of which were 2 cm x .2 cm.   They were linear and not painful.  There was no skin breakdown, inflammation, edema, or keloid.  The scars were level.  The scars were not disfiguring.  There was no limitation of motion or function.  The Veteran was right-handed.  Physical examination of the wrists found their appearance normal.  Range of motion testing found dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 20 degrees, and radial deviation to 45 degrees, bilaterally.  There was normal range of motion without pain, fatigue, weakness, lack of endurance, or incoordination on repetitive use.  There was no ankylosis.  There was positive Tinel's and Phalen's sign bilaterally indicative of only partial improvement of his carpal tunnel syndrome.  A neurological examination found peripheral nerve disease consisting of intermittently median nerve neuropathy or carpal tunnel in the upper extremities.

In April 2013, the Veteran underwent another adequate VA examination in conjunction with this claim.  At that time, the Veteran reported numbness, pins and needles, and weakness.  He was right-hand dominant.  The Veteran's CTS did not cause constant pain, but did cause mild intermittent pain, paresthesias and/or dystheseias, and numbness in the bilateral upper extremities.  He had normal muscle strength without atrophy, normal reflexes, and normal sensation to light touch.  He did not have trophic changes.  His gait was normal.  Median nerve testing (Phalen's sign and Tinel's sign) was positive bilaterally.  This examiner found mild incomplete paralysis of the median nerve bilaterally.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran had associated scars, but they were not painful and/or unstable and did not affect an area greater than 39 square centimeters.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms.  There were no other significant diagnostic test findings or results.  These disabilities impacted the Veteran's ability to work in that they limited his gripping and keyboard activity.

In February 2015, the Veteran again underwent an adequate VA examination in conjunction with this claim.  The Veteran's CTS did not cause constant pain, but did cause severe intermittent pain, paresthesias and/or dystheseias, and numbness in the bilateral upper extremities.  He had normal muscle strength without atrophy and normal reflexes.  He had normal sensation to light touch in the shoulders and forearms, but decreased sensation to light touch in the hands and fingers bilaterally.  He did not have trophic changes.  His gait was normal.  Median nerve testing (Phalen's sign and Tinel's sign) was positive bilaterally.  This examiner found mild incomplete paralysis of the median nerve bilaterally.  He did not use an assistive device as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other significant diagnostic test findings or results.  These disabilities did not impact the Veteran's ability to work.

Based on the above, the Veteran's bilateral carpal tunnel syndrome has been manifested by pain, paresthesias and/or dystheseias, numbness, and decreased sensation to light touch in the hands and fingers in the bilateral upper extremities.  This has consistently been described as mild incomplete paralysis of the bilateral median nerves, which is consistent with the rating criteria for the current 10 percent ratings.  See 38 C.F.R. § 4.124a, DC 8515.  A higher rating would require at least moderate incomplete paralysis of the wrist.  See id.  This is not shown here.  Instead, the record consistently shows intermittent symptoms, normal muscle strength without atrophy, and normal reflexes.  As such, the Board finds no symptoms sufficient to warrant a higher rating based on at least moderate incomplete paralysis of either medial nerve and these appeals are denied.

Again, the Board notes that the Veteran has surgical scars associated with each of these CTS disabilities.  Neither scar was painful or unstable, or covered a total area greater than six square inches.  As such there is no basis for a compensable rating for either associated scar.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.


VI.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's migraine headaches, cervical spine disability, right CTS, and left CTS are addressed by criteria found in the rating schedule, as detailed above.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is also service connected for temporomandibular joint capsulitis of the left side, chronic right shoulder tendonitis, tinnitus, right tarsal tunnel syndrome, left tarsal tunnel syndrome, right lateral epicondylitis, fracture of the right fifth finger, fracture of the left fifth finger, right hallux limitus, bilateral hearing loss, atrioventricular block, folliculitis, xerosis of the bilateral heels, and surgical scars of his bilateral wrists and left knee.  There is no collective effect of his other service connected disabilities that makes his disability picture an exceptional or unusual one with regard to his migraine headaches, cervical spine disability, right CTS, and/or left CTS.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


ORDER

Prior to February 4, 2015, an initial rating higher than 30 percent for migraine headaches is denied.

As of February 4, 2015, an initial rating of 50 percent for migraine headaches is granted, subject to regulations governing the disbursement of monetary benefits.

An initial rating higher than 10 percent for disc disease at C5-6/strain of the cervical spine is denied.

An initial rating higher than 10 percent for right carpal tunnel syndrome (CTS) status post carpal tunnel release is denied.

An initial rating higher than 10 percent for left carpal tunnel syndrome (CTS) status post carpal tunnel release is denied.


(CONTINUED ON NEXT PAGE)


REMAND

The February 2015 VA examinations of the Veteran's lumbar spine and left knee are inadequate because they do not comply with 38 C.F.R. § 4.59.  Subsequent to the VA examinations, the U.S. Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes requirements that must be met prior to finding that a VA examination is adequate, that have not been met in this case.  The examination reports do not meet these requirements for extensive range of motion testing.  In light of the fact that these examination reports do not fully satisfy the requirements of 38 C.F.R. § 4.59, VA must afford the Veteran an adequate examination of his lumbar spine and knees.

With regard to the Veteran's claim for a total disability rating based on individual unemployability (TDIU), the result of this remand on the issues of a higher rating for lumbar spine disability and left knee disability may impact the Veteran's claim for TDIU.  As such it is inextricably intertwined.  Issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected lumbar spine disability.  The examiner must review the claims file in conjunction with the examination.

The examiner must describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, bilateral lateral flexion, and bilateral lateral rotation.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with regulations, as explained in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's lumbar spine disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected left knee disability.  The examiner must review the claims file in conjunction with the examination. 

The examiner must describe the nature and severity of all manifestations of the Veteran's left knee disability, including limitation of motion, meniscal symptoms, and instability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with regulations, as explained in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's left knee disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completion of the above development and any additional development deemed necessary, readjudicate the claims involving ratings for the left knee and lumbar spine and the TDIU, in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


